State of New York                                              MEMORANDUM
Court of Appeals                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 10
 The People &c.,
         Respondent,
      v.
 Ganesh Ramlall,
         Appellant.




 Natalie Rea, for appellant.
 Ann Bordley, for respondent.




 MEMORANDUM:

       The order of the Appellate Term, insofar as appealed from, should be affirmed.

       Defendant argues that the lengthy delay of his prosecution for the traffic infraction

 of driving while ability impaired (Vehicle and Traffic Law § 1192 [1]) violated his
                                           -1-
                                             -2-                                      No. 10

constitutional right to a speedy trial (see People v Taranovich, 37 NY2d 442 [1975]; CPL

30.20). Though a close case, we conclude that, after balancing the relevant factors,

defendant’s claims do not rise to the level of a constitutional violation.

         The People’s argument that the constitutional right to a speedy trial does not apply

to traffic infractions is unpreserved for our review.

*    *       *    *     *     *    *     *    *     *     *    *     *       *   *    *    *

Order, insofar as appealed from, affirmed, in a memorandum. Chief Judge DiFiore and
Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.


Decided February 13, 2020




                                             -2-